Citation Nr: 1331777	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  08-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neurological disorder, to include transient
alteration of awareness, a seizure disorder and/or a headache disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard from December 1996 to January
2001, with active duty from June 1997 to October 1997 as well as periods of active
duty for training from May 30, 1998 to June 13, 1998 and from August 12, 1999 to August 26, 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an
August 2007 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Muskogee, Oklahoma.

This matter was previously before the Board in December 2009, February 2011, September 2012, and March 2013, when it was remanded for further development.  The Veteran's claim has been returned to the Board for appellate review.

In September 2012, the Board denied the Veteran's claim to establish service
connection for an acquired psychiatric disability, to include bipolar disorder,
paranoid schizophrenia, and schizoaffective disorder.  It appears that the Veteran has appealed that part of the Board's September 2012 decision to the United States
Court of Appeals for Veterans Claims (Court).  However, there is no indication that
any action has been taken by the Court with respect to that claim, and it has not
been returned to the Board.  Since the Board is without jurisdiction of that claim at
this time, it will be not addressed further.

Characterization of the issue on appeal

Although the Veteran initially filed a claim for entitlement to service connection for a seizure disorder manifested by epileptic seizures, the evidence includes tenuous diagnoses of migraine headaches, episodes of transient alteration of awareness, and a seizure disorder by history.  Accordingly, the Board has re-characterized the Veteran's claim as stated on the title page to afford the Veteran every opportunity to establish her claim under VA laws and regulations.  Clemons v Shinseki, 23 Vet. App 1 (2009).

Additional Notes

The Board notes that the Veteran was a male during service.  However, subsequent to her service and during the pendency of the current appeal, she began
hormone therapy and underwent male-to-female sex reassignment surgery with
scrotal skin graft vaginoplasty in July 2009.  In order to limit confusion, the Board will refer to the Veteran in the female gender using appropriate pronouns.

In addition, while it does not appear that the Veteran changed her name during the
pendency of the appeal, the Board notes that there is some confusion concerning
the proper spelling of her surname.  The name used as the primary name in the
caption for this document matches the Veteran's current legal name as reflected by
her statements as well as a submission from the Social Security Administration dated in 2004.  The name appearing in the A.K.A. field of the caption is the
name that appears on several of her service records and in all correspondence
from VA to the Veteran.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the March 2013 remand, the Board noted that the clinician who performed a July 2012 VA examination reviewed treatment records from a private neurologist, Dr. Masih, in Oklahoma City, Oklahoma.  Similarly, a January 2013 opinion indicates that a VA clinician reviewed private treatment records dated from May 2011 to December 2012 from Dr. Masih.  However, because those records were not associated with the claims file or the Virtual VA file, and VA personnel had reviewed them on two separate occasions, the Board found that the RO should make further attempts to obtain the identified private treatment records from Dr. Masih, or make a formal finding that a second request for such records would be futile.  38 U.S.C.A. § 5103A(2)(B) (West 2002 & Supp. 2013).  Specifically, the Board directed that the RO contact the VA clinicians who authored the reports of the VA examinations performed in July 2012 and January 2013 and request that they identify the location of such records.  In addition, the Board instructed that the RO contact the Veteran and request that she complete and submit to VA a proper release form for all private treatment records from Dr. Masih.  

The record indicates that a VA examiner in June 2013 reviewed the private treatment records from Dr. Masih, to include records received as recently as March 2013.  However, the record does not include these private treatment records, nor does the record reflect that the RO contacted the VA clinicians to request the location of such records, as instructed in the March 2013 Board remand.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it does not appear that the RO contacted the VA clinicians for the identified private treatment records and did not make a formal finding of unavailability, the claim must be returned to the RO.  38 U.S.C.A. § 5103A(2)(B).

In addition, the June 2013 VA examiner opined that because service treatment records did not demonstrate a diagnosis of a chronic headache syndrome during active duty, it was less likely than not that the neurological disorder of headaches was etiologically related to active military service.  However, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Here, although there is no diagnosis of a chronic headache disorder in service, a September 1997 service treatment record indicates that the Veteran complained of headaches.  Furthermore, the Veteran has asserted that her symptoms began during service.  In this respect, the Veteran is competent to report her in-service experiences and symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  As such, the Board finds that the June 2013 VA opinion is inadequate for adjudication purposes.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain an addendum opinion with respect to a headache disorder.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2013). 

Accordingly, the case is REMANDED for the following actions:

1. Contact the VA clinicians who authored the reports of the examinations performed in July 2012, January 2013, and June 2013 and request that they identify the location and/or logistical source of the private treatment records from Dr. Masih in Oklahoma City, Oklahoma, referenced in conjunction with examination of the Veteran.  If sufficient information is provided, attempt to obtain such records for inclusion in the claims file.  If sufficient information is not provided, make a formal finding with respect to the unavailability of the records, and provide the Veteran with the appropriate notice under 38 C.F.R. § 3.159(e) and the opportunity to respond.

2. Schedule the Veteran for a VA examination to determine the etiology of any headache disorder.  The claims file, Virtual VA, VBMS, and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  After review of the record, and with consideration of the Veteran's lay statements, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a headache disorder is related to active duty.  In rendering the requested opinion, the examiner should specifically address the September 1997 service treatment record noting the Veteran's complaints of headaches.  The examiner should also note that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed must be included in the examination report.  

3. After the development requested above has been completed, re-adjudicate the claim of entitlement to service connection for a neurological disorder, to include transient alteration of awareness, a seizure disorder and/or a headache disorder.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

